 

Exhibit 10.1

 

Execution

 

AMENDMENT NO. 3 TO FOURTH AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of July 2, 2020 (this “Amendment No. 3”), is entered into by and among
Lerner New York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a
Delaware corporation (“Lernco”), Lerner New York Outlet, LLC, a Massachusetts
limited liability company (“Lerner Outlet”), Lerner New York FTF, LLC, a
Delaware limited liability company (“Lerner FTF”, and together with Lerner,
Lernco and Lerner Outlet, collectively, “Borrowers” and individually each a
“Borrower”), RTW Retailwinds, Inc., a Delaware corporation (“RTW”), Lerner New
York Holding, Inc., a Delaware corporation (“Parent”), New York & Company
Stores, Inc., a New York corporation (“NY & Co Stores”), Lerner New York GC,
LLC, an Ohio limited liability company (“Lerner GC”), and FTF GC, LLC, an Ohio
limited liability company (“FTF”, and together with RTW, Parent, NY & Co Stores
and Lerner GC, collectively, “Guarantors” and each a “Guarantor”), Wells Fargo
Bank, National Association, in its capacity as administrative and collateral
agent (in such capacity, “Agent”) pursuant to the Loan Agreement (as hereinafter
defined) acting for and on behalf of the financial institutions which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Fourth Amended and Restated Loan and Security
Agreement, dated October 24, 2014, as amended (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto (as
may from time to time be amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to that certain
Amendment No. 2 to the Loan Agreement dated June 3, 2020 (“Amendment No. 2”)
whereby, among other things, Agent and the Lenders agreed to forbear temporarily
from exercising their rights and remedies against the Borrowers based upon the
Existing Defaults (as defined in the Amendment No. 2);

 

WHEREAS, Borrowers and Guarantors have acknowledged that the Existing Defaults
exist and are continuing as of the date hereof;

 

WHEREAS, on or after the expiration of the Forbearance Period, as a result of
the Existing Defaults, and in accordance with the terms of the Loan Agreement
and applicable law, the Agent and the Lenders may, among other things, (i)
declare all or any portion of the unpaid principal amount of the loans, and all
other amounts owing or payable thereunder or under any other Financing
Agreement, to be immediately due and payable, (ii) continue to charge the
Default Rate, (iii) terminate any then outstanding commitments to lend to the
Borrowers, without presentment, demand, protest or other notice of any kind, and
(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders thereunder or under any other Financing
Agreement, at law or equity;

 



 

 

 

WHEREAS, as a result of the upcoming expiration of the Forbearance Period, the
Borrowers have requested that the Agent and the Lenders agree to extend the
Forbearance Period and forbear temporarily from exercising their rights and
remedies against the Borrowers arising solely as a result of the Existing
Defaults, and the Agent and the Lenders are willing to do so, but only to the
extent, and on the terms and conditions, expressly set forth herein;

 

WHEREAS, Borrowers and Guarantors have also requested that Agent and Lenders
agree to amend certain terms and conditions of the Loan Agreement as set forth
in this Amendment No. 3;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Definitions. For purposes of this Amendment No. 3, unless
otherwise defined herein, all capitalized terms used herein which are defined in
the Loan Agreement shall have the meanings given to such terms in the Loan
Agreement.

 

2.                  Amendments to Loan Agreement. As of the Amendment No. 3
Effective Date, the Loan Agreement is amended as follows:

 

(a)               Section 1.1. Section 1.1 of the Loan Agreement is amended by
the addition, in alphabetical order, or the amendment and restatement, as
applicable, of the following definitions to read in their entirety as follows:

 

“Amendment No. 3” means Amendment No. 3 to Fourth Amended and Restated Loan and
Security Agreement, dated as of July 2, 2020, among Agent, Lenders, Borrowers
and Guarantors, as may be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

“Amendment No. 3 Effective Date” means the date on which all of the conditions
precedent to the effectiveness of Amendment No. 3 shall have been satisfied or
shall have been waived by Agent in writing.

 

(b)               Section 6.4(e). Section 6.4(e) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

[reserved]

 



-2-

 

 

(c)               Section 6.4(f). Section 6.4(f) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

(f)        Borrowers shall cause the outstanding principal balance of the
Revolving Loans to be reduced to $0 on or before August 31, 2020.

 

(d)               Forbearance. Section 5 of Amendment No. 2 is hereby amended
and restated as follows:

 

“5. Agent’s and Lenders’ Agreement to Forbear from Enforcement Action.

 

(a)Subject to the terms and conditions contained herein, the Agent and the
Lenders agree to forbear from exercising their rights and remedies under the
Financing Agreements that arise solely as a result of the occurrence of the
Existing Defaults during (but only during) the period (such period being
hereafter referred to as the “Forbearance Period”) commencing on the Amendment
No. 2 Effective Date and ending on the earliest to occur of: (i) July 15, 2020,
(ii) the date any breach by any Borrower of any of the terms set forth in this
Amendment No. 2, and (iii) the date of the occurrence of any additional Defaults
or Events of Default under the Loan Agreement or other Financing Agreements
(other than the Existing Defaults) (the “Forbearance Termination Date”). The
forbearance contained in this Amendment No. 2 shall not constitute a waiver of
any of the Existing Defaults or any other default or event of default that has
occurred as of the date hereof, that may be continuing as of the date hereof or
that may occur after the date hereof, whether any such defaults or events of
default are the same or similar to the Existing Defaults. Each Borrower hereby
acknowledges and affirms that, at any time on or after the Forbearance
Termination Date, the agreement of the Agent and the Lenders to forbear from
exercising their rights and remedies under the Loan Agreement and other
Financing Agreements shall automatically and without further action terminate
and be of no force and effect; it being understood and agreed that the effect of
such termination will be to permit Agent and Lenders to immediately exercise,
without any further notice or forbearance of any kind, all of its rights and
remedies under the Loan Agreement, Financing Agreements, applicable law or
otherwise, without further notice or demand.

 

(b)Each Borrower and Guarantor acknowledges and agrees that notwithstanding
anything to the contrary set forth in the Loan Agreement, this Amendment No. 2,
the other Financing Agreements or otherwise, (i) as a result of the Existing
Defaults, Agent and Lenders are under no obligation to continue to make Loans or
provide other financial accommodations under the Financing Agreements, (ii)
Agent and Lenders may, in Agent’s sole and absolute discretion make additional
Loans and provide other financial accommodations to Borrowers under the
Financing Agreements; and (iii) the making of any such additional Loans by Agent
and Lenders, if any, in Agent’s sole discretion, shall not be a waiver of the
Existing Defaults or any future defaults or events of default.

 



-3-

 

 

(e)               Budget. Exhibit B to Amendment No. 2 is amended and replaced
in all respects and for all purposes by the amended Budget attached hereto as
Exhibit A.

 

3.                  References. Each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import, and each
reference in the other Financing Agreements to the “Loan Agreement” (including,
without limitation, by means of words such as “thereunder” or “thereof” and
words of similar import), shall mean and be a reference to the Loan Agreement,
as amended by this Amendment No. 3. Agent, each of the Lenders signatory hereto,
each Borrower and each Guarantor consent to the amendment of the Loan Agreement
pursuant to this Amendment No. 3.

 

4.                  Acknowledgment of Existing Defaults. Each Borrower
acknowledges and agrees that each of the Existing Defaults has occurred and
continues to exist as of the date of this Amendment No. 3.

 

5.                  Additional Event of Default. Each Borrower and Guarantor
acknowledges and agrees that the failure to comply with the terms of this
Amendment No. 3 shall constitute an immediate Event of Default under the Loan
Agreement.

 

6.                  Representations and Warranties. Each Borrower and each
Guarantor, jointly and severally, represents and warrants with and to Agent, the
other members of the Lender Group and Bank Product Providers as follows:

 

(a)               No Default or Event of Default exists or has occurred and is
continuing as of the date hereof other than the Existing Defaults;

 

(b)               The execution, delivery and performance of this Amendment No.
3 and any other agreements, documents and instruments executed or delivered by
any Borrower or Guarantor in connection herewith (together with Amendment No. 2
and this Amendment No. 3, the “Amendment Documents”) and the consummation of the
transactions contemplated hereby or thereby, and compliance with the provisions
hereof or thereof by each Borrower and Guarantor (i) are all within such
Borrower’s or Guarantor’s corporate or limited liability company powers, (ii)
have been duly authorized, (iii) are not in contravention of law or the terms of
such Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, bylaws, operating agreement or other organizational documentation, or
any indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its property are bound, except
for those lease agreements of Lerner for which Lerner did not obtain consents
from the parties thereto with respect to this Amendment No. 3, and (iv) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of such Borrower or Guarantor other than liens in favor of
Agent or any Lender as contemplated by the Financing Agreements;

 



-4-

 

 

(c)               Each of the Amendment Documents to which each Borrower and
Guarantor is a party constitute legal, valid and binding obligations of such
Borrower or Guarantor enforceable in accordance with their respective terms;

 

(d)               All of the representations and warranties set forth in the
Loan Agreement, and the other Financing Agreements, are true and correct in all
material respects after giving effect to the provisions of this Amendment No. 3,
except to the extent any such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects on and as of such
earlier date); and

 

(e)               No action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other party, is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of any of the Amendment Documents by any Borrower or Guarantor,
except for any actions or filings already made or taken and approvals or
consents previously obtained.

 

7.                  Forbearance and Restructuring Support Fee. In addition to
all other fees and charges payable by Borrowers under the Loan Agreement or any
of the other Financing Agreements, the Borrowers hereby agree to pay as part of
the consideration for Agent’s and Lenders’ agreement to (a) forbear from
exercising their respective rights and remedies under the Loan Agreement and
other Financing Agreements to the extent set forth in the Amendment Documents;
(b) consent to Borrowers’ store closings outside of the ordinary course of
business, (c) negotiate additional financial accommodations extended to
Borrowers outside of the ordinary course of business, and (d) continue
administration of the Borrowers’ cash management system and Collateral
monitoring, a forbearance and restructuring support fee in the amount of
$75,000, which fee is fully earned on the date hereof and nonrefundable (the
“Forbearance and Restructuring Support Fee”).

 

8.                  Security Deposit. The Borrowers hereby agree to deposit an
amount of not less than $8,000,000 on or before July 7, 2020, into a controlled
account maintained at Wells Fargo Bank, National Association (the “Security
Deposit”). Borrowers hereby acknowledge, confirm and agree that upon the
occurrence of an Event of Default, other than the Existing Defaults, Agent may
in its sole discretion apply the Security Deposit to the Obligations without
further notice, demand, or any other action whatsoever

 

9.                  LC Cash Collateral. The Borrowers hereby agree that the
Agent is authorized to transfer cash collateral in an amount equal to one
hundred five percent (105%) of all Letter of Credit Exposure, plus the amount of
any fees and expenses payable in connection therewith (the “LC Cash
Collateral”), from the Debtors’ accounts maintained at Wells Fargo Bank,
National Association into a separate account, which funds or any portion
thereof, may be immediately applied to the Obligations upon any draw on any
Letter of Credit.

 



-5-

 

 

10.              Budget Payment. The Borrowers hereby agree to make the payment
in an amount of not less than $2,700,000 on or before July 3, 2020, in
accordance with the Budget.

 

11.              Deposit Account Control Agreements. The Borrowers hereby agree
to deliver to Agent duly authorized and executed Deposit Account Control
Agreements with respect to those certain deposit accounts of the Borrowers with
account numbers 4094197167 and 4849633243 on or before July 7, 2020.

 

12.              Conditions Precedent. The effectiveness of this Amendment No. 3
shall be subject to the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

 

(a)               On or prior to the Amendment No. 3 Effective Date, Agent shall
have received payment of the Forbearance and Restructuring Support Fee;

 

(b)               No Default or Event of Default shall exist or have occurred
and be continuing other than the Existing Defaults;

 

(c)               Agent shall have received counterparts of this Amendment No.
3, duly authorized, executed and delivered by Borrowers, Guarantors, and the
Lenders;

 

(d)               Agent shall have received, in form and substance satisfactory
to Agent, an officer’s certificate or secretary’s certificate from each Borrower
and Guarantor, duly authorized, executed and delivered by an appropriate officer
of such Borrower or Guarantor, in form and substance reasonably satisfactory to
Agent, setting forth the incumbency and specified signatures of each applicable
officer and approving the transactions contemplated by this Amendment No. 3,
together with organizational documents and records of all requisite corporate or
limited liability company action and proceedings in connection with this
Amendment No. 3.

 

13.              Release and Covenant Not to Sue.

 

(a)               Release.

 

(i)                 In consideration of the agreements of Agent and Lenders
contained herein and the making of Loans and providing of Letters of Credit by
or on behalf of Agent and Lenders to Borrowers pursuant to the Loan Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower and Guarantor on behalf of itself
and its successors, assigns, and other legal representatives, hereby, jointly
and severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Agent and each Lender and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other parties being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, matured or
contingent both at law and in equity, which any Borrower or Guarantor, or any of
its successors, assigns, or other legal representatives may now own, hold, have
or claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the date of this Amendment No. 3, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the date hereof and the other
Financing Agreements.

 



-6-

 

 

(ii)              Each Borrower and Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

(iii)            Each Borrower and Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted shall affect
in any manner the final and unconditional nature of the release set forth above.

 

(iv)             Each Borrower and Guarantor represents and warrants that each
such Person is the sole and lawful owner of all right, title and interest in and
to all of the claims released hereby and each such Person has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.

 

(v)              Nothing contained herein shall constitute an admission of
liability with respect to any Claim on the part of any Releasee.

 

(b)               Covenant Not to Sue. Each Borrower and Guarantor, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, jointly and severally, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Borrower or Guarantor under Section
13(a) hereof. If any Borrower or Guarantor violates the foregoing covenant, each
Borrower and Guarantor agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

(c)               Waiver of Statutory Provisions. EACH BORROWER AND GUARANTOR
HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR
STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, AND EACH
BORROWER AND GUARANTOR AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR
PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
RELEASE.

 



-7-

 

 

14.              Effect of this Amendment. Except as expressly set forth herein,
no other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the Amendment No. 3 Effective Date and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 3 or with respect to the subject matter of this Amendment No. 3.
To the extent of conflict between the terms of this Amendment No. 3 and the
other Financing Agreements, the terms of this Amendment No. 3 shall control. The
Loan Agreement, Amendment No. 2 and this Amendment No. 3 shall be read and
construed as one agreement.

 

15.              No Novation. The amendment of the Loan Agreement pursuant to
this Amendment No. 3 shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, or constitute a novation in
respect of, the Obligations and other obligations and liabilities of Borrowers
and Guarantors evidenced by or arising under the Loan Agreement as amended by
this Amendment No. 3 or any of the other Financing Agreements. Each Borrower and
each Guarantor confirms and agrees that it continues to remain liable for all
such Obligations and other obligations and liabilities, and the liens and
security interests in the Collateral of Agent securing such Obligations and
other obligations and liabilities shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Agent for the benefit of the Secured Parties.

 

(a)        No Waiver; Reservation of Rights. Agent and Lenders have not waived,
are not by this Amendment No. 3 waiving and has no intention of waiving the
Existing Defaults or any other Event of Default that has occurred as of the date
hereof, that may be continuing as of the date hereof or that may occur after the
date hereof, whether any such Events of Default are the same or similar to the
Existing Defaults. Except with respect to the Existing Defaults, in each case,
as and to the extent expressly set forth in Section 5 of Amendment No. 2, Agent
and Lenders have not agreed to forbear from exercising any of their respective
rights or remedies concerning any Event of Default that may have occurred as of
the date hereof, that may be continuing as of the date hereof or that may occur
after the date hereof. Subject to Section 5 of Amendment No. 2, Agent and
Lenders reserve the right to exercise any or all of their respective rights and
remedies under the Financing Agreements or otherwise as a result of any Event of
Default that may be continuing on the date hereof or that may occur after the
date hereof. Agent and Lenders have not waived any of their respective rights or
remedies and nothing in this Amendment No. 3, or any delay on their part in
exercising any such rights or remedies, should be construed as a waiver of any
such rights or remedies.

  

16.              Governing Law. The validity, interpretation and enforcement of
this Amendment No. 3 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

17.              Binding Effect. This Amendment No. 3 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 



-8-

 

 

18.              Headings. The headings listed herein are for convenience only
and do not constitute matters to be construed in interpreting this Amendment No.
3.

 

19.              Counterparts. This Amendment No. 3 and any notices delivered
under this Amendment No. 3, may be executed by means of (a) an electronic
signature that complies with the federal Electronic Signatures in Global and
National Commerce Act, state enactments of the Uniform Electronic Transactions
Act, or any other relevant and applicable electronic signatures law; (b) an
original manual signature; or (c) a faxed, scanned, or photocopied manual
signature. Each electronic signature or faxed, scanned, or photocopied manual
signature shall for all purposes have the same validity, legal effect, and
admissibility in evidence as an original manual signature. Agent reserves the
right, in its sole discretion, to accept, deny, or condition acceptance of any
electronic signature on this Amendment No. 3 or on any notice delivered to Agent
under this Amendment No. 3. This Amendment No. 3 and any notices delivered under
this Amendment No. 3 may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument. Delivery of an executed counterpart of a
signature page of this Amendment No. 3 and any notices as set forth herein will
be as effective as delivery of a manually executed counterpart of the Amendment
No. 3 or notice.

 

20.              Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by the Agent to effectuate the provisions and purposes of
this Amendment No. 3.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-9-

 

 

       IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3
to be duly executed and delivered by their authorized officers as of the day and
year first above written.

 

  BORROWERS         LERNER NEW YORK, INC.

 

  By: /s/ Sheamus Toal   Name:   Sheamus Toal   Title: Chief Executive Officer,
Chief Financial Officer & Treasurer         LERNCO, INC.           By: /s/
Sheamus Toal   Name:   Sheamus Toal   Title: President         LERNER NEW YORK
OUTLET, LLC           By: /s/ Sheamus Toal   Name:   Sheamus Toal   Title:
President, Chief Executive Officer, Chief Financial Officer & Treasurer        
LERNER NEW YORK FTF, LLC         By: /s/ Sheamus Toal   Name: Sheamus Toal  
Title: President & Chief Financial Officer         GUARANTORS

 

  RTW RETAILWINDS, INC.       By: /s/ Sheamus Toal   Name:   Sheamus Toal  
Title: Chief Executive Officer, Chief Financial Officer & Treasurer

 



 

 

 

 

  LERNER NEW YORK HOLDING, INC.       By: /s/ Sheamus Toal   Name: Sheamus Toal
  Title: Chief Executive Officer, Chief Financial Officer & Treasurer        
LERNER NEW YORK GC, LLC       By: /s/ Sheamus Toal   Name: Sheamus Toal   Title:
President         NEW YORK & COMPANY STORES, INC.         By: /s/ Sheamus Toal  
Name: Sheamus Toal   Title: Chief Executive Officer, Chief Financial Officer &
Treasurer         FTF GC LLC         By: /s/ Sheamus Toal   Name:   Sheamus Toal
  Title: President & Chief Executive Officer



 



 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and Revolving Loan Lender    
    By: /s/ Michele L. Riccobono   Name:   Michele L. Riccobono   Title:
Authorized Signatory  

 



 

 

